Citation Nr: 1513466	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-06 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under Chapter 33 of Title 38, United States Code (Post 9/11 GI Bill).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel
INTRODUCTION

The Veteran had served in the Texas branch of the Army National Guard from February to March 2006; underwent a period of active duty for training (ACDUTRA) with the Army for purposes of training for the Texas branch of the Army National Guard from March 2006 to August 2007; and thereafter returned to the Texas branch of the Army National Guard from January 2007 to July 2011, which included periods of inactive duty for training (INACDUTRA) and ACDUTRA.  

The Veteran sustained injuries during one of these latter periods of ACDUTRA and INACDUTRA and has been service-connected for her residual disabilities, thereby qualifying her for "veteran" status, as set forth in 38 C.F.R. § 3.1(d), 3.6(a).


 This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in March 2012 by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2013, the Veteran testified at a Central Office hearing held before the undersigned Veterans Law Judge, during which she submitted new evidence and waived initial RO consideration thereof.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

As the Veteran's only form of active service is comprised of periods of active duty for training (ACDUTRA), her service does not qualify her for entitlement to post-9/11 GI Bill educational benefits.
 


CONCLUSION OF LAW

The criteria for entitlement to educational assistance benefits under the Post 9/11 GI Bill, pursuant to 38 U.S.C. Chapter 33, have not been met.  38 U.S.C.A. § 3011 (West 2014); 38 C.F.R. §§ 21.9500-21.9770 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims (Court) has held, however, that these provisions do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barber v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032 (2014).  

However, as set forth in these provisions, pre-decisional notification is not necessary when a claim cannot be substantiated because there is no legal basis for the claim, or where undisputed facts render the claimant ineligible for the claimed benefit.  38 C.F.R. § 21.1031(b).  In this case, the Veteran does not have the qualifying service to establish her basic eligibility for the educational benefits she seeks.  Thus, the undisputed facts render the Veteran ineligible for her claimed benefit, and the Board finds that no further action is necessary under the statutory and regulatory duties to notify and to assist.


Educational Benefits

The post-9/11 GI Bill, which is set forth in 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  

The post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304.  See 38 C.F.R. § 21.9505.  In pertinent part, active duty does not include any period during which the individual served under the provisions of 10 U.S.C. 12103(d) pursuant to an enlistment in the Army National Guard, nor any full-time National Guard Duty served under the provisions of Title 32 of the United States Code.  38 C.F.R. § 21.9505; see also 38 U.S.C.A. § 3301.  

Traditionally, periods of qualifying active duty, as set forth above, are documented in a Department of Defense DD Form 214.  However, as reflected in the Veteran's sole DD Form 214, her period of active service from March 2006 to January 2007 was a period of active service for initial training with the Army National Guard, and the form reflects that she was discharged based on the termination of her period of initial active duty for training.  Furthermore, as reflected in her personnel papers, the Veteran's other periods of active duty for training were periods of full-time National Guard duty, as authorized pursuant to Title 32 of the United States Code.

The Veteran does not dispute that the period of service reflected on her DD Form 214 was for training purposes for the Army National Guard, but rather asserts that this period of service, as well as subsequent periods of active duty for training documented in her Texas Army National Guard personnel records, are periods of active service that qualify her for the educational benefits she seeks.  However, as both full-time National Guard duty and active duty served for initial training purposes with the Army National Guard are specifically excluded as qualifying active service, there is no regulatory basis upon which to grant entitlement.  

In sum, as the Veteran's service is comprised of either full-time duty with the National Guard or a period served for training purposes pursuant to her enlistment in the Army National Guard, the Veteran does not have qualifying service to establish her eligibility to entitlement to post-9/11 GI Bill educational benefits.  Accordingly, the preponderance of evidence is against the claim; there is no doubt to be resolved, and entitlement to basic eligibility for post-9/11 GI Bill educational benefits is not established.  


ORDER

Entitlement to basic eligibility for educational assistance benefits under 38 U.S.C. Chapter 33 (Post 9/11 GI Bill) is denied.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


